ORDER
PER CURIAM.
John E. Childers (hereinafter, “Mov-ant”) was convicted of assault of a law enforcement officer in the second degree, Section 565.082 RSMo (2000),1 and robbery in the second degree, Section 596.030. Movant was found to be a persistent offender pursuant to Section 558.016. He was sentenced to two concurrent terms of fifteen years imprisonment, which are consecutive to all other sentences being served in the custody of the Missouri Department of Corrections. This Court affirmed Movant’s conviction. State v. Childers, 62 S.W.3d 726 (Mo.App. E.D. 2001). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to investigate his case prior to going to trial.
We have reviewed the briefs of the parties and the record on appeal and find the motions court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).

. All further statutory references herein are to RSMo (2000) unless otherwise indicated.